Citation Nr: 1605218	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  09-14 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 27, 2006 to December 28, 2014.

2.  Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss from December 29, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1970.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the Veteran's file.  The case was remanded in November 2014.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.

At the time the case was before the Board, the issue of an earlier effective date for the grant of service connection for hearing loss was at issue.  That matter was resolved in a June 2015 rating action, from which there has been no disagreement.  During the remand the rating for hearing loss was increased, giving rise to the current issues as set out on the title page.

The issue of entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 27, 2006 to December 28, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

As of December 29, 2014, the Veteran's bilateral hearing loss was manifested, at worst, by no more than Level VII hearing acuity in the left ear and Level VIII hearing acuity in the right ear. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for bilateral hearing loss from December 29, 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate this claim.  The Board last remanded this case in November 2014 in order to verify and obtain outstanding medical records, and to secure a VA audiological examination, which was provided in December 2014.  The examination is adequate because it includes a review of the Veteran's pertinent medical history, an evaluation of hearing impairment in accordance with VA regulations, and a discussion of the symptomatology relevant to issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral hearing loss has been evaluated as 40 percent disabling from December 29, 2014 under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, a December 2014 VA examination revealed the following puretone thresholds (in decibels) for the right ear: 65 at 1000 Hz, 75 at 2000 Hz, 80 at 3000 Hz, and 100 at 4000 Hz, for an average loss of 80 decibels.  For the left ear, the examination revealed thresholds of: 55 at 1000 Hz, 65 at 2000 Hz, 75 at 3000 Hz, and 95 at 4000 Hz, for an average loss of 73 decibels.  

Speech audiometry revealed speech recognition ability of 56 percent for the right ear and 64 percent for the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is VIII for the right ear and VII for the left ear.  See 38 C.F.R. § 4.86(a).  Table VIa is also applicable to the right ear, and results in a numeric designation of VII.  See 38 C.F.R. § 4.86(a).  Entering the category designations for each ear into Table VII results in a 40 percent evaluation under Diagnostic Code 6100.

The Board acknowledges the lay statements of record by the Veteran and his family contending that his bilateral hearing loss warrants an increased evaluation.  In determining the actual degree of disability, however, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and his family cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board finds that there is no audiological evidence of record to support an evaluation greater than 40 percent for bilateral hearing loss from December 29, 2014.  The preponderance of the evidence is against his claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing. The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech and communicating at social gatherings) are contemplated by the rating criteria, and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate. The Veteran's main complaint regarding hearing loss is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board recognizes entitlement to a total disability evaluation is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447,453 (2009).  At his hearing, the Veteran indicated that he was working, albeit with some difficulty.  See Transcript P. 13.  Also, the December 2014 VA examiner does not indicate the Veteran's bilateral hearing loss specifically prevents him from working.  Thus, referral or remand for consideration of a total disability evaluation based on individual unemployability is not warranted in this case.

Finally, the Board recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   
ORDER

Entitlement to an evaluation in excess of 40 percent for bilateral hearing loss from December 29, 2014 is denied.


REMAND

Regarding entitlement to an evaluation in excess of 20 percent for bilateral hearing loss from November 27, 2006 to December 28, 2014, the record includes private audiological examination results performed in October 2007.  However, the audiologist who performed the examination does not indicate whether the speech recognition scores utilized the Maryland CNC test, in accordance with the regulatory requirements of 38 C.F.R. § 4.85(a).  If the Maryland CNC test was utilized, the results of the October 2007 examination may support an evaluation in excess of 20 percent from an earlier time.  Thus, a remand is necessary in order to seek clarification. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to contact the audiologist who performed the audiogram in October 2007 in Rockville Centre, New York, to address whether the speech recognition scores utilized the Maryland CNC test or another test list.  In the alternative, notify the Veteran he can provide VA with the appropriate medical release forms to allow VA to seek clarification regarding the findings.  

2.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's remaining claim based on the entirety of the evidence as needed.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative, if applicable, should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


